
	

113 HR 4805 IH: No Subsidies Without Verification Act of 2014
U.S. House of Representatives
2014-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4805
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2014
			Mrs. Black (for herself, Mr. Griffin of Arkansas, Mr. Harris, Mr. Tiberi, Mr. Fincher, Mr. Sam Johnson of Texas, Mr. Duncan of Tennessee, Mr. Kelly of Pennsylvania, and Ms. Jenkins) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To delay the provision of the Affordable Care Act premium and cost-sharing subsidies until the
			 eligibility verification process for such subsidies is completed, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the No Subsidies Without Verification Act of 2014.
		2.FindingsCongress finds the following:
			(1)On July 5, 2013, the Department of Health and Human Services released more than 600 pages of a
			 final rule to implement the provisions of the Patient Protection and
			 Affordable Care Act and the health care provisions of the Health Care and
			 Education Reconciliation Act of 2010 (commonly referred to as Obamacare or the ACA).
			(2)Such final rule included an announcement that the Federal Government would no longer verify that
			 each applicant for premium tax credits or cost-sharing reductions for
			 coverage offered through an Exchange established under the Patient
			 Protection and Affordable Care Act are actually qualified for such credits
			 or reductions. Instead, the Administration would rely on self-attestation
			 and sample audits of a sample population to protect the integrity of this new $1 trillion entitlement program.
			(3)The Department of Health and Human Services later announced a change in such policy and stated it
			 would extend the sample population to 100 percent. This change, though
			 announced, was never made to the final rule, meaning there was no
			 guarantee to the American people that applicants would be verified.
			(4)It is estimated that not verifying eligibility for such credits and reductions could likely equate
			 to approximately $250 billion in fraudulent payments through payments of
			 such Obamacare premium tax credits and cost-sharing reductions.
			(5)The final rule provides that the Department of Health and Human Services will offer to perform this
			 verification procedure for States that are establishing a State-based
			 Exchange, but will be unable to do so until 2015. As a result, such States
			 will not be required to randomly verify employer-sponsored coverage until
			 2015.
			(6)In order to protect taxpayers after the Department of Health and Human Services failed to implement
			 a new rule that it would ensure Congress and taxpayers that verification
			 of eligibility would be performed, the House of Representatives advanced
			 legislation, H.R. 2775, the No Subsidies Without Verification Act. This
			 legislation would have provided the force of law to ensure that
			 verification would occur prior to the issuance of any Obamacare premium
			 tax credit or cost-sharing reduction.
			(7)On September 12, 2013, this legislation was passed in the House of Representatives with bipartisan
			 support by a 235 to 191 vote margin.
			(8)On September 10, 2013, the Obama Administration issued a Statement of Administration Policy to H.R.
			 2775 that stated the Administration strongly opposes House passage of H.R. 2775 because the goal of the bill is
			 already being accomplished while the text of the bill would create delays
			 that could cost millions of hard-working middle-class families the
			 security of affordable health coverage and care they deserve.
			(9)The Statement of Administration Policy also stated that H.R. 2775 is unnecessary because the Secretary of Health and Human Services has already put in
			 place an effective and efficient system for verification of eligibility
			 for premium tax credits and cost sharing reductions..
			(10)On October 16, 2013, the Senate removed the verification mechanism of H.R. 2775 and replaced it
			 with language that required a report to Congress by the Secretary of
			 Health and Human Services no later than January 1, 2014.
			(11)On January 1, 2014, the Department of Health and Human Services submitted a mandated report to
			 Congress entitled, Verification of Household Income and Other Qualifications for the Provision of Affordable Care At
			 Premium Tax Credits and Cost-Sharing Reductions.
			(12)This report to Congress states, In accordance with statute and applicable implementing regulations, when a consumer submits an
			 application for insurance affordability programs (which include APTCs,
			 CSRs, Medicaid, the Children’s Health Insurance Program (CHIP), and the
			 Basic Health Program (BHP)), the Exchange verifies information provided by
			 the consumer on the application as a component of making an eligibility
			 determination. The processes for verifying information in order to
			 determine eligibility for enrollment in a qualified health plan (QHP)
			 through the Exchange and for APTC under section 36B of the Internal
			 Revenue Code (the Code) and CSRs under section 1402 of the ACA are
			 specified in the ACA and its implementing regulations. Pursuant to both
			 statute and applicable regulations, the Exchanges have implemented
			 numerous processes to carry out the verification of information provided
			 by applicants..
			(13)Beginning in 2014, Federal subsidies have been made available to help individuals purchase health
			 insurance through an Exchange through premium tax credits and cost-sharing
			 reductions. On April 2014, the Department of Health and Human Services
			 delayed implementation of income ver­i­fi­ca­tion systems in order to
			 increase
			 sign-ups for health care plans through the healthcare.gov website.
			(14)Various reports indicate that the internal portions of the healthcare.gov website are yet to be
			 finalized, thus leaving the Department of Health and Human Services unable
			 to perform the verification it stated it was performing. The Obama
			 Administration is operating a new Federal entitlement program that fails
			 to prevent fraudulent subsidy claims before administered. In doing so, the
			 Department of Health and Human Services has created a new pay and chase program that places taxpayers at financial risk of fraudulent claims.
			3.Delaying provision of ACA premium and cost-sharing subsidies until eligibility verification process
			 for such subsidies is complete
			(a)In generalNotwithstanding any other provision of law, in the case of an individual with respect to whom a
			 premium tax credit under section 36B of the Internal Revenue Code of 1986
			 or reduced cost-sharing under section 1402 of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 18071) is being claimed, no such credit or
			 reduction shall be allowed before the first date of the first coverage
			 month beginning on or after the date on which the process to verify, in
			 accordance with section 1411 of the Patient Protection and Affordable Care
			 Act (42 U.S.C. 18081), the household income and coverage requirements of
			 such individual for purposes of determining eligibility for, and the
			 accurate amount of, such credit or reduction, respectively, has been
			 completed. For purposes of the previous sentence, the verification process
			 described in such sentence with respect to an individual shall not be
			 treated as complete unless a manual or electronic review has been
			 completed of applicable information required to be submitted by such
			 individual under section 1411(b) of such Act (42 U.S.C. 18081(b)) and any
			 inconsistency of such information with records of the Secretary of the
			 Treasury, Secretary of Homeland Security, or the Commissioner of Social
			 Security has been resolved.
			(b)Treatment of individual mandateNotwithstanding any other provision of law, no penalty shall be imposed under section 5000A of the
			 Internal Revenue Code of 1986 with respect to an individual for any month—
				(1)with respect to which a premium tax credit under section 36B of the Internal Revenue Code of 1986
			 is being claimed for such individual; and
				(2)that begins before the date on which the verification process described in subsection (a) has been
			 completed, in accordance with such subsection, with respect to such claim
			 for such individual.
				(c)Application provisions
				(1)Effective dateSubject to paragraph (2), the provisions of this section shall apply to coverage months beginning
			 on or after the date of the enactment of this Act.
				(2)Treatment of individuals currently receiving subsidies
					(A)Suspension of certain subsidiesIn the case of an individual with respect to whom a premium tax credit under section 36B of the
			 Internal Revenue Code of 1986 or reduced cost-sharing under section 1402
			 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071) has
			 been claimed before the date of the enactment of this Act and for whom
			 such a credit or reduction has been allowed before such date, such
			 allowance shall be suspended until the coverage month described in
			 subsection (a) with respect to such claim for such individual.
					(B)Special enrollment period
						(i)In generalThe Secretary of Health and Human Services shall take such steps as are necessary to establish a
			 special enrollment period of 45 days, beginning on the date of completion
			 of the verification process described in subsection (a), with respect to
			 an individual described in clause (ii), for such individual to enroll in
			 qualified health plans offered through Exchanges established under title I
			 of the Patient Protection and Affordable Care Act.
						(ii)Individual describedFor purposes of clause (i), an individual described in this clause is an individual—
							(I)who is enrolled in a qualified health plan described in clause (i) before the date of the enactment
			 of this Act;
							(II)to whom the suspension under subparagraph (A) applies;
							(III)who terminated enrollment in the qualified health plan during such period of suspension; and
							(IV)who, after the completion of the verification process described in subsection (a) with respect to
			 such individual, seeks to enroll in such a qualified health plan.
							
